            Case 1:12-cr-00234-LHR-SKO Document 419 Filed 03/16/21 Page 1 of 2


1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2
     1225 E. Divisadero St
3    Fresno, CA 93721
     Office: (559) 500-3900
4    Fax: (559) 500-3902
5
     E-mail: vsantos@santoslg.com

6
     Attorney for SAUL MORALES
7

8

9
                                     IN THE UNITED STATES DISTRICT COURT
10

11                               FOR THE EASTERN DISTRICT OF CALIFORNIA

12
      UNITED STATES OF AMERICA,                             )   Case No.: 1:12-CR-00234-LHR-SKO
13                                                          )
                                                            )   STIPULATION TO EXTEND DEADLINE
14            Plaintiff,                                    )   TO FILE DEFENDANT’S REPLY
                                                            )   BRIEFING SCHEDULE
15                              v.                          )
                                                            )
16                                                          )
      SAUL MORALES                                          )
17                                                          )
              Defendant.                                    )
18                                                          )
19
              Defendant Saul Morales, through his undersigned counsel, hereby requests an extension
20
     of the deadline to file his reply to the Government’s Opposition to his motion for
21

22   compassionate release currently due on March 16, 2021. Defendant requests a new filing date

23   of March 30, 2021. This extension is necessary to permit defense counsel to consult with Mr.
24
     Morales prior to finalizing the reply.
25
              Undersigned counsel has conferred with AUSA Karen Escobar, who does not oppose
26

27
     this request.

28   10/5 supplemental brief (since he already filed one)



     STIPULATION TO EXTEND DEADLINE TO FILE DEFENDANT’S REPLY BRIEFING SCHEDULE                     1
          Case 1:12-cr-00234-LHR-SKO Document 419 Filed 03/16/21 Page 2 of 2


1          IT IS SO STIPULATED.
2
                                                Respectfully Submitted,
3

4    DATED: March 14, 2021                      /s/_Virna L. Santos__________
5
                                                VIRNA L. SANTOS
                                                Attorney for Defendant Saul Morales
6

7    DATED: March 14, 2021                      /s/_Karen A. Escobar ________
8                                               KAREN A. ESCOBAR
                                                Assistant U.S. Attorney
9
           IT IS SO ORDERED.
10

11
            March 16, 2021
     Date: _______________                      ___________________________
12                                              LEE H. ROSENTHAL
                                                Chief Judge, United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO EXTEND DEADLINE TO FILE DEFENDANT’S REPLY BRIEFING SCHEDULE             2
